DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 5/2/2022.
Claims 1-15, 17-21 and 23-26 are pending. Claims 1, 9, 15 and 21 are the base independent claims.
Claims 1, 9, 15 and 21 are amended.

Response to Arguments/Amendment
Regarding claim 1, Applicant files the Remark: see pages 10-11.
Applicant explains the amended claim limitations based on the cited references (i.e. citations from the references) that were mapped to the claim limitations under the Rejection.  Such that, the amended claim requires during the BFR, and based on a deactivation condition for the SCell after transmitting the uplink signal: deactivating the SCell; and aborting the BFR.  Applicant then argues Wu states a terminal initiates a procedure of beam failure recovery request when beam failure occurs in a certain SCell of the terminal, and that if a command for deactivating the SCell is received by the terminal “during the initiation of the beam failure recovery request,” the terminal may cancel the beam failure recovery request procedure and deactivate the corresponding SCell, hence Wu is silent with respect to the claimed feature.
--In response, the arguments have been fully considered but they are not persuasive.  Examiner respectfully clarifies that Applicant’s claim is transmitting an uplink signal for beam failure recovery for the SCell, therefore, in its context, the transmitting the uplink signal is at least a part of initiation of the beam failure recovery procedure for the SCell.  In comparison, Wu discloses (in [0030]) that, in order to handle a conflict, if the terminal receives a command for deactivating the SCell during the initiation of the beam failure recovery request procedure, then the terminal processes the beam failure recovery request procedure and the SCell deactivation according to a certain manner.  Such that, Examiner interprets in Wu a command for deactivating the SCell is received after the beam failure recovery request procedure has started, hence leading to a conflict.  It is also understood, Wu’s ongoing communication service includes a beam failure recovery request procedure: e.g. Step 1: Starting a beam failure recovery timer to trigger a random access procedure, wherein the random access procedure may be a contention-based or non-contention-based random access procedure. Among them, the random access procedure refers to a procedure that the terminal sends a random access preamble to try to access the network device and Step 2: If the downlink control channel received by the UE contains the Cell Radio Network Temporary Identifier (C-RNTI) of the UE, the UE determining that the beam failure recovery request procedure is successful and stopping the timing of the beam failure recovery timer (see Wu, [0005-7]), in other words, sending the beam failure recovery request is part of Wu’s procedure of beam failure recovery request. 
Applicant further argues combination of Wu in view of Takeda.  Examiner clarifies that Takeda discloses uplink signal is used to indicate the request for the beam failure recovery. 
Regarding claim 15, Applicant files the Remark: see page 12.  Applicant explains Wu’s terminal corresponds to user equipment…in fact, absent from Wu’s disclosure is any teaching or suggestion that a base station deactivates the SCell during the BFR. 
--In response, the arguments have been fully considered but they are not persuasive.  Examiner respectfully clarifies that Applicant’s claim limitation is receiving, by a base station, an uplink signal and that the method claim does not imply or explicitly limit deactivating the SCell during the BFR is also a process performed by the base station.  Even assuming arguendo that the SCell is deactivated by the base station, it would be obvious to one skilled in the art that the network device of Wu deactivates the SCell when Wu’s “terminal receives a command for deactivating this SCell sent by the network device during the initiation of the beam failure recovery request (Wu, [0030] & [0004])” since the network device is sending the command for deactivating the SCell for the terminal.
Regarding claims 9 and 21, because the patent scopes of the limitations in the independent claims are the same as in claim 1, therefore the claims are rejected based on the same reason given to claim 1 mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-12, 14-15, 17, 19, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al US (2020/0389222) in view of Takeda et al (US 2021/0058129).
Regarding claim 1, Wu discloses a method comprising: 
based on a beam failure associated with a secondary cell (SCell), transmitting, by a wireless device, beam failure recovery (BFR) for the SCell (par 30; in one scenario, when beam failure occurs in a certain SCell of the terminal, the terminal initiates a procedure of beam failure recovery request for the beam failure; also see par 6, the beam failure recovery request procedure includes a step of sending a random access preamble to the network device (Step 1)); and during the BFR, and based on a deactivation condition for the SCell after transmitting the preamble (see par 6-7 & par 27-28; i.e. a conflict of communication service procedures is a conflict between a request of partial resources when the beam fails and communication service of a SCell deactivation; thus it is understood the beam failure recovery request procedure has occurred when deactivation service of SCell is triggered, in other words the SCell deactivation may occur during Step 1 of the BRF procedure which is sending a random access preamble/BFRQ or Step 2 of BRF procedure which is receiving a response in the downlink control channel, or any processes in between): deactivating the SCell during the BFR (par 30; if the terminal receives an initiation request (command) for deactivating this SCell sent by the network device during the initiation of the beam failure recovery request; also see par 32, manner I; it is understood, a command for deactivating SCell received at the point indicates deactivating the SCell during the BFR procedure); and 
aborting the BFR (par 32; e.g. the terminal may cancel the beam failure recovery request procedure and deactivate the corresponding SCell according to the received SCell deactivation command).
Wu does not explicitly disclose:
an uplink signal for the BFR
However, Takeda discloses:
transmitting, by a wireless device, the uplink signal for beam failure recovery (BFR) for the SCell (par 169; e.g. transmission of the beam failure recovery by using uplink control channel, for example, PUCCH; also par 94-96).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Takeda with the electronic system of Wu. One is motivated as such to use an appropriate radio resource (Takeda, par 8).
Regarding claims 9, 15 and 21, the combination also discloses the methods similarly to the method of claim 1 (see mappings above).

Regarding claims 2 and 10, Wu discloses:
wherein the aborting the BFR comprises at least one of:
cancelling a scheduled transmission of the uplink signal; stopping monitoring for a response associated with the uplink signal; or after monitoring for a response associated with the uplink signal, aborting retransmission of the uplink signal (par 30; e.g. beam failure recovery request procedure is canceled; also see par 6-7 & par 27-28, i.e. the SCell deactivation may occur during Step 1 of the BRF procedure which is sending a random access preamble/BFRQ or Step 2 of BRF procedure which is receiving a response in the downlink control channel, or any processes in between; therefore it is obvious to avoid the conflict of the communication service procedures by not scheduling another BFRQ or stop monitoring for a response in the downlink control channel since in Manner I the beam failure recovery request procedure is canceled). 

Regarding claim 3, Wu discloses:
receiving a medium access control control element (MAC CE) indicating deactivation of the SCell (par 3; e.g. Deactivation command of the MAC layer); and
based on the receiving the MAC CE, determining the deactivation condition for the SCell during the BFR (par 8 & par 30; deactivation upon receiving the command).

Regarding claims 5, 11, 19 and 23, Takada discloses:
a scheduling request (par 78; a PUCCH resource for a scheduling request (SR) may be configured for the UE and used for the PUCCH for the BFR request).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Takeda with the electronic system of Wu. One is motivated as such to use an appropriate radio resource (Takeda, par 8).

Regarding claims 6 and 12, Takeda discloses:
deactivating the SCell during monitoring for a response associated with the uplink signal; or deactivating the SCell before retransmission of the uplink signal via a primary cell (par 94, par 103; the UE may transmit the BFR request in the PCell when recognizing the need for the BFR procedure in the SCell, therefore it is obvious that if the BFR request procedure for SCell is aborted to avoid a conflict with the SCell deactivation or beam failure in the SCell, then the BFR request can be retransmitted via PCell; also see par 104, after the transmission of the PRACH for the BFR in the SCell, the UE monitors the PDCCH associated with the CORESET-BFR from the NW, thus it is obvious that if the BFR request procedure for SCell is aborted to avoid a conflict with the SCell deactivation, then the deactivating the SCell may occur during monitoring for a response of BFR request).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Takeda with the electronic system of Wu. One is motivated as such to use an appropriate radio resource (Takeda, par 8).

Regarding claims 8 and 14, Wu discloses: 
after detecting the beam failure, starting the BFR for the SCell; and determining the deactivation condition for the SCell during the BFR (see par 30).

Regarding claim 17 and 25, Wu discloses:
determining the deactivation condition for the SCell (par 30; request for deactivating SCell is sent by network device, hence determining the deactivation condition by network device); and
transmitting a medium access control control element (MAC CE) indicating deactivation of the SCell (par 3; e.g. Deactivation command of the MAC layer; par 8 & par 30; deactivation upon receiving the command).

Claims 4, 18, 20, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al US (2020/0389222) in view of Takeda et al (US 2021/0058129), and in view of Kazmi et al (US 2016/0302228).
Regarding claims 4, 18 and 26, the combination discloses the parent subject matter without explicitly discloses:
wherein the deactivation condition comprises an expiry of an SCell deactivation timer associated with the SCell.
However, Kazmi discloses:
wherein the deactivation condition comprises an expiry of an SCell deactivation timer associated with the SCell (par 136; sCellDeactivationTimer).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kazmi with the electronic system of Wu and Takeda. One is motivated as such to follow requirement (Kazmi, par 136).

Regarding claims 20 and 24, the combination discloses the parent subject matter without explicitly discloses:
wherein the deactivating the SCell comprises at least one of: 
deactivating the SCell after reception of the uplink signal via the primary cell (PCell); deactivating the SCell during generation of a response associated with the uplink signal; or deactivating the SCell after transmission of the response.
However, Kazmi discloses:
In par 61; e.g. when an intra-band SCell is activated or deactivated, wireless device 14 is allowed an interruption of up to five subframes on PCell and the other activated SCell during the activation or deactivation delay.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kazmi with the electronic system of Wu and Takeda. One is motivated as such to follow requirement (Kazmi, par 136).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al US (2020/0389222) in view of Takeda et al (US 2021/0058129), and in view of Kim et al (US 2015/0181461).
Regarding claims 7 and 13, the combination discloses the parent subject matter without explicitly discloses:
wherein the aborting the BFR is after the deactivating the SCell.
However, Kim discloses:
In par 204, e.g. in the case of performing RF bandwidth reconfiguration due to the SCell activation or deactivation, the PCell interruption occurs before and after performing measurement on the SCell in the inactive state.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kim with the electronic system of Wu and Takeda. One is motivated as such to schedule an operation (Kim, par 205).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619